EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Faigus on 5-23-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 1, “A method for harvesting crops in a single pass over said crops” 
has been amended to: — A method for harvesting crops in a single pass over the crops —
In line 4, “determining location data relating to a first crop;” 
has been amended to: — capturing image data with a sensor and then utilizing a processor to determine location data relating to a first crop based on the captured image data; —
In line 5, “the ground” 
has been amended to: — a ground surface—
In line 7, “determining the suitability” 
has been amended to: — the processor determining the suitability—
In line 9, “utilizing the location data and the motion data for causing” 
has been amended to: — the processor utilizing the location data and the motion data and causing —

Claim 69 has been amended as follows:
In line 5, “the ground.” 
has been amended to: — the ground surface.—

Claim 70 has been amended as follows:
In line 2, “carriage, a sensor, a ground motion sensor and a harvesting device comprising” 
has been amended to: — carriage carrying a sensor, a ground motion sensor, a processor, and a harvesting device comprising—
In lines 3-4, “where the sensor is configured or configurable to determine the location of a first crop and is operable to generate crop condition data,” 
has been amended to: — where the sensor captures data and the processor is configured to use the data to determine the location of a first crop and to generate crop condition data, —
In lines 4-5, “the ground motion sensor is operated or operable to determine the motion of the carriage relative to the ground,” 
has been amended to: — the ground motion sensor captures motion data and the processor is configured use the motion data to determine the motion of the carriage relative to the ground,—
In lines 5-10, “the location data and the motion data being utilized to cause the robotic arm to move to the first crop and the harvesting device to harvest the first crop, the apparatus further comprising a processor programmed to utilize the location data and the motion data to cause the robotic arm to move to the first crop and the harvesting device to harvest thePage 2 of 9Application No. 16/307,758 Amendment Dated 5/2/2022Reply to Office Action of 2/4/2022first crop only if the first crop is determined to be suitable for harvesting,” 
has been amended to: —the processor configured to utilize the determined location and motion to cause the robotic arm to move to the first crop and the harvesting device to harvest thePage 2 of 9Application No. 16/307,758 Amendment Dated 5/2/2022Reply to Office Action of 2/4/2022first crop only if the first crop is determined to be suitable for harvesting, the processor configured to determine the suitability either prior to or concurrent with determining the location of the first crop, and—
In lines 10-11, “wherein the carriage is configured to move continuously during use.” 
has been amended to: — wherein the carriage continuously moves during the harvesting of the first crop.—

Claim 93 has been amended as follows:
In line 1, “A method for harvesting crops in a single pass over said crops” 
has been amended to: — A method for harvesting crops in a single pass over the crops —
In line 4, “determining location data relating to a first crop;” 
has been amended to: — capturing image data with a sensor and then utilizing a processor to determine location data relating to a first crop based on the captured image data; —
In line 5, “determining the suitability” 
has been amended to: — the processor determining the suitability—
In line 7, “the ground” 
has been amended to: — a ground surface—
In line 9, “utilizing the location data and the motion data for causing” 
has been amended to: — the processor utilizing the location data and the motion data and causing —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671